Title: To Thomas Jefferson from William Neilley, 27 December 1806
From: Neilley, William,Pintan, Thomas I.
To: Jefferson, Thomas


                        
                            Franklin, Decr 27th. 1806.
                        
                        At a meeting of a number of the citizens of Franklin and its vicinity in the county of Williamson, Major
                            William Neilley in the chair, the following address and resolutions were unanimously adopted.
                        At a moment like the present, when rumors prevail in the Atlantic states, calculated to excite suspicions
                            of the fidelity of the western inhabitants to the general Union, the citizens of Franklin and its vicinty cannot be
                            indifferent to its probable tendency, nor delay by a frank expression of their sentiments to wipe away any jealousies that
                            may exist.
                        Having lived in habits of obedience to laws emanating from the enlightened councils of the freest government
                            in the world, and experiencing the salutary effects resulting therefrom, they would view a separation from the Federal
                            Head as productive of incalculable evils; and as far as they have any means of deriving information they believe this
                            sentiment to be uniform.
                        Not having any data upon which to found a belief that an insurrection is contemplated, they do not feel it
                            their duty to express any opinion of of the views, or to ascribe disorganizing designs, to those persons, from whose
                            mysterious conduct those rumors may have originated: But they can without hesitation declare, that if there are any who
                            have the temerity to attempt to sever from the union any part of Western country, or in  contravention of the laws of the
                            land, to involve the citizens thereof in war with any power in amity with the United States, that such person does merit
                            the indignation of every friend to this country.
                        As citizens of Tennessee, the members of this meeting would sincerely regret if there ware any grounds to
                            suspect that a defection to the Union was prevailing in this country. It would carry the imputation of ingratitude to that
                            government by whose fostering care they have so rapidly grown and prospered, and by whose wise and equitable measures an
                            honorable peace has been maintained, while our borders have been enlarged and our commercial prospects brightened. But
                            independent of the motives which a grateful recollection of the past must inspire, the general government have a sure
                            pledge of the fidelity of Western America from motives of interest: She cannot be insensible to the importance of a union
                            with the maritime states, to preserve the navigation and commerce of the gulph with its Northern appendages, which united
                            America has recently obtained. If restless ambition should propose a heterogeneous alliance with monarchs for that purpose
                            the great body of the people must be aware that none but a few viceroys, or such as might be instrumental in hood winking
                            the people into the measure, could be benefited by the change.
                        Resolved:
                        That the general government sustains the most endearing relations to this section of the Union.
                        That Thomas Jefferson ought to be rewarded with the affections of a grateful people for his distinguished
                            services.
                        That there ought to be an annual interchange of the laws of the state legislatures, as a means to assimilate
                            the habits of the people, to bring them to a nearer state of brotherhood, as well as to afford help to the younger states.
                        That the foregoing be signed by the chairman and secretary of this meeting and forwarded to the Tennessee
                            delegation in congress, addressed to the President of the U. States; and that a copy be furnished to one of the printers
                            in Nashville for publication.
                        
                            Wm. Neilley, Chairman
                            Thomas
                                I. Pintan
                                , Secy.
                        
                    